Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of
December 28, 2018 (the “Agreement Date”), with an effective date of January 1,
2019 (the “Effective Date”), by Playa Resorts Management, LLC, a Delaware
limited liability company with an address at 3950 University Drive, Suite 301,
Fairfax, Virginia 22030 (“Playa Resorts”), and Ryan Hymel (“Executive”).
Executive and Playa Resorts are referred to as “Parties” or “Party” herein.

WHEREAS, Executive is currently employed as Chief Financial Officer (“CFO”) of
Playa Resorts pursuant to the terms of an employment agreement effective July 1,
2017 (the “Prior Employment Agreement”); and

WHEREAS, as of the Effective Date, Playa Resorts desires to continue to engage
Executive as CFO; and

WHEREAS, Executive desires to continue to serve as CFO of Playa Resorts pursuant
to the terms and conditions of this Agreement.

WHEREAS, as of the Effective Date, the Prior Employment Agreement shall be null
and void except for the Confidentiality provision set forth in Section 7
thereof, which is expressly incorporated herein by reference.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.

Term

Playa Resorts shall employ Executive, and Executive shall be employed by Playa
Resorts, upon the terms and conditions set forth in this Agreement. Unless
terminated earlier pursuant to Section 5 below, Executive’s employment pursuant
to this Agreement shall be for a period of three (3) years commencing on the
Effective Date and ending on December 31, 2021 (the “Employment Period”).
Non-renewal of this Agreement shall not constitute a termination of Executive
under this Agreement for purposes of Section 5 below.

 

2.

Title; Duties

(a)    Executive shall be employed as CFO. Executive shall report to the CEO of
Playa Resorts, which shall have the final and exclusive authority to direct,
control and supervise the activities of Executive. Executive shall perform such
services consistent with his position as may be assigned to him from time to
time by the CEO. Executive is employed in a fiduciary relationship with Playa
Resorts. In addition to the foregoing, Executive shall perform duties consistent
with his appointment from time to time to any other executive positions with
Playa Resorts or any of Playa Resorts’ related or affiliated entities (the
“Playa Affiliates”). For the avoidance of doubt, Executive may be appointed,
removed, and reappointed to or from executive and directorship positions of any
Playa Affiliate and any such action, other than a removal of Executive as an
executive of Playa Resorts shall not constitute a termination of Executive under
this Agreement.

 

1



--------------------------------------------------------------------------------

(b)    Executive shall carry out his duties set forth in this Agreement at Playa
Resorts’ offices in Fairfax, Virginia; provided, however, that Executive’s
duties require extensive and extended travel, which the parties expect, may
involve travel approximately fifty percent (50%) of the time with fluctuations
based upon business exigencies.

 

3.

Extent of Services

(a)    General. Executive shall devote a substantial majority of his business
time, attention, skill, and effort to the performance of his duties under this
Agreement. Executive may, to the extent such activities do not impair the
performance of his duties to Playa Resorts or the Playa Affiliates: (i) engage
in personal investments and charitable, professional, and civic activities;
(ii) serve on boards of directors (or other governing bodies) of non-competitive
corporations (or other entities) other than Playa Resorts and the Playa
Affiliates; and (iii) engage in such additional activities and serve on such
additional boards of directors (or other governing bodies) as the Board of
Directors of Playa Resorts (“Playa Resorts Board”) shall approve; provided,
however, that Executive shall resign promptly from any additional boards of
directors (or other governing bodies) if directed to do so by the Playa Resorts
Board or the Board of Directors of Playa Hotels & Resorts, B.V. (the “Playa
Board”) in its sole and absolute discretion. Executive shall not serve on the
board of directors (or other governing body) of any corporation (or any other
entity) that engages in activities in competition with those of Playa Resorts or
the Playa Affiliates. Executive shall perform his duties to the best of his
ability, shall adhere to Playa Resorts’ published policies and procedures, and
shall use his best efforts to promote the interests, reputation, business, and
welfare of Playa Resorts.

 

4.

Compensation and Benefits

(a)    Salary. Playa Resorts shall pay Executive a gross annual base salary
(“Base Salary”) of $425,000. For the avoidance of doubt, Executive shall not be
entitled to receive any other salary to the extent he serves as an officer,
director, or employee of any other Playa Affiliate. The Base Salary shall be
payable in arrears in approximately equal semi-monthly installments (except that
the first and last such semi-monthly installments may be prorated if necessary)
on Playa Resorts’ regularly scheduled payroll dates, minus such deductions as
may be required by law or reasonably requested by Executive. The Playa Board
shall review Executive’s Base Salary annually in conjunction with its regular
review of executives’ salaries and make such increases, if any, to his Base
Salary as the Playa Board shall deem appropriate in its sole and absolute
discretion.

(b)    Incentive Compensation

(i)    Executive shall be eligible to receive a “Discretionary Annual Bonus”
with a target amount of seventy five percent (75%) of the sum of his annual Base
Salary and with a maximum of one hundred thirty one and twenty five hundredths
percent (131.25%) of the sum of his annual Base Salary. The amount, if any, of
each Discretionary Annual Bonus payable to Executive shall be determined by the
Playa Board in its sole and absolute discretion, taking into account such
criteria as the Playa Board shall deem appropriate. The Playa Board shall make
its determination of the amount of the Discretionary Annual Bonus (if any)
payable to Executive promptly after the Playa Board’s acceptance of the
financial results for the applicable year. Executive shall be entitled to
receive the Discretionary Annual Bonus (if any) for a given year so long as he
is an employee on the last day of the year for which the Discretionary Annual
Bonus is given. Each such Discretionary Annual Bonus directed to be awarded to

 

2



--------------------------------------------------------------------------------

Executive shall be payable as soon as practical, but no later than March 15 of
the year following the year of performance. Subject to the foregoing, Executive
may be entitled to receive a pro-rata amount of the Discretionary Annual Bonus
for any partial calendar year occurring by reason of termination of this
Agreement pursuant to Section 5(b) or (c) below.

(ii)    Executive shall be eligible to participate in any equity compensation
plan under which similarly-situated senior executives of Playa Resorts are
eligible to receive equity awards for service to Playa Resorts (the “EIP”). The
terms and amounts of any EIP awards granted to Executive shall be determined by
the Playa Board in its sole and absolute discretion. Payments of amounts (if
any) under the EIP shall be structured to provide liquidity at such times and in
such amounts as is necessary to permit Executive to pay on a timely basis all
income and employment taxes due by reason of any incentive compensation payable
to him under the EIP.

(iii)    Executive may be eligible to participate in such other incentive
compensation programs as may be provided to senior executives of Playa Resorts
or the Playa Affiliates from time-to-time.

(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Executive’s entitlement to any Discretionary Annual Bonus and any award granted
to Executive under the EIP or any other incentive compensation program shall be
determined and approved by the Playa Board, in each case in its sole and
absolute discretion.

(c)    Other Benefits. Executive shall be entitled to paid time off and holiday
pay in accordance with Playa Resorts policies in effect from time to time, and
to participate in such life, health and disability insurance, pension, deferred
compensation and incentive plans, stock options and awards, performance bonuses
and other benefits as Playa Resorts extends, as a matter of policy, to senior
executive employees of Playa Resorts.

(d)    Reimbursement of Business Expenses. Playa Resorts shall reimburse
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by Executive in connection with, or related to, the performance of his
duties, responsibilities or services to Playa Resorts and the other Playa
Affiliates under this Agreement in accordance with the reimbursement policy and
procedure then adopted, from time to time, by Playa Resorts and upon
presentation by Executive of reasonable documentation, expense statements,
vouchers and such other supporting information as Playa Resorts may reasonably
request.

 

5.

Termination

(a)    Termination by Playa Resorts for Cause. Playa Resorts may terminate
Executive’s employment under this Agreement at any time for Cause upon written
notice. For purposes of this Agreement, “Cause” for termination shall mean any
of the following: (i) the conviction of Executive of, or the entry of a plea of
guilty, first offender probation before judgment or nolo contendere by Executive
to, any felony or any other crime involving dishonesty; (ii) fraud,
misappropriation, embezzlement, or breach of fiduciary duty by Executive with
respect to Playa Resorts or any of the Playa Affiliates; (iii) Executive’s
willful failure, bad faith, or gross negligence in the performance of his
assigned duties for Playa Resorts or any Playa Affiliate following Executive’s
receipt of written notice of such willful failure, bad faith, or gross
negligence; (iv) Executive’s failure to follow reasonable and lawful directives
of Playa

 

3



--------------------------------------------------------------------------------

Resorts or the other applicable Playa Affiliates following Executive’s receipt
of written notice of such failure; (v) any act or omission of Executive that
that the Playa Resorts Board reasonably determines to be likely to have a
material adverse impact on Playa Resorts’ or any Playa Affiliate’s business or
reputation for honesty and fair dealing; other than an act or failure to act by
Executive acting reasonably, in good faith and without reason to believe that
such act or failure to act would adversely impact Playa Resorts’ or any Playa
Affiliate’s business or reputation for honesty and fair dealing; or (vi) the
breach by Executive of any material term of this Agreement following Executive’s
receipt of written notice of such breach. Playa Resorts shall provide Executive
a period of thirty (30) days following receipt of any written Cause notification
in order to allow Executive the opportunity to effectuate a cure of the acts or
omissions that form the basis for the determination, but only to the extent such
acts or omissions are capable of cure.

(b)    Termination by Playa Resorts without Cause. Upon giving Executive sixty
(60) days’ written notice, Playa Resorts may terminate this Agreement without
Cause. At Playa Resorts’ sole and absolute discretion, it may substitute sixty
(60) days’ salary in lieu of notice. Any salary paid to Executive by Playa
Resorts in lieu of notice shall not be offset against any entitlement Executive
may have to the Severance Payment pursuant to Section 6(c)(i) below.

(c)    Termination by Executive for Good Reason. Executive may terminate his
employment with Playa Resorts under this Agreement at any time for Good Reason,
upon sixty (60) days’ written notice by Executive to Playa Resorts. Executive
may not terminate this Agreement for Good Reason hereunder unless and until he
has provided Playa Resorts with written notice of the action which Executive
contends to be Good Reason (which notice must specify that such action
constitutes the basis for a “Good Reason” resignation hereunder), such written
notice is provided within sixty (60) days of the occurrence of the event which
Executive contends to be Good Reason and Playa Resorts has failed to reasonably
remedy such action within thirty (30) days of receiving such written notice. For
purposes of this Agreement, “Good Reason” for termination shall mean any of the
following: (i) the assignment to Executive of substantial duties or
responsibilities materially inconsistent with Executive’s position at Playa
Resorts or, to the extent Executive is a senior executive of a Playa Affiliate,
his responsibilities are inconsistent with those of a senior executive of such
other Playa Affiliate or any other action by Playa Resorts which results in a
substantial diminution of Executive’s duties or responsibilities as a senior
executive of Playa Resorts (for the avoidance of doubt, if Executive is removed
as a director or senior executive of any Playa Affiliate, such removal or
resignation shall not constitute a basis for a resignation or termination of
this Agreement by Executive for Good Reason); (ii) Playa Resorts’ failure to pay
Executive any Base Salary or other compensation to which he is entitled for a
period of three (3) business days; (iii) a material reduction in Executive’s
Base Salary; or (iv) a breach of any material term of this Agreement by Playa
Resorts.

(d)    Executive’s Death or Disability. Executive’s employment with Playa
Resorts shall terminate immediately upon his death or, upon written notice as
set forth below, his Disability. As used in this Agreement, “Disability” shall
mean such permanent physical or mental impairment as would render Executive
unable to perform his duties under this Agreement for more than one hundred
eighty (180) days. If the Employment Period is terminated by reason of
Executive’s Disability, either party shall give thirty (30) days’ advance
written notice to that effect to the other. This Section 5(d) is intended to be
interpreted and applied consistent with any laws, statutes, regulations, and
ordinances prohibiting discrimination, harassment, or retaliation on the basis
of a disability.

 

4



--------------------------------------------------------------------------------

(e)    Termination by Executive without Good Reason. Executive may terminate his
employment under this Agreement at any time without Good Reason upon giving
Playa Resorts sixty (60) days’ written notice.

 

6.

Effect of Termination

(a)    General. Regardless of the reason for any termination of this Agreement
(other than terminations due to Executive’s death or Disability, which are
covered by Sections 6(e)(i) and (ii) below, respectively), Executive shall be
entitled to receive each of the following: (i) payment of any unpaid portion of
his Base Salary through the effective date of termination; (ii) reimbursement
for any outstanding reasonable business expense he has incurred in performing
his duties hereunder in accordance with Section 4(d) above; (iii) continued
insurance benefits to the extent required by law; and (iv) payment of any fully
vested but unpaid rights as required by the terms of any bonus or other
incentive pay plan, or any other employee benefit plan or program of Playa
Resorts or a Playa Affiliate.

(b)    Termination by Playa Resorts for Cause. If Playa Resorts terminates
Executive’s employment for Cause, Executive shall have no rights or claims under
this Agreement against Playa Resorts or any of the Playa Affiliates or their
officers, directors, employees, or equity holders, with respect to such
termination of employment or termination of any other position then held by
Executive with any of the Playa Affiliates, except only to receive the payments
and benefits described in Section 6(a) above.

(c)    Termination by Playa Resorts without Cause or by Executive for Good
Reason. If Playa Resorts terminates this Agreement without Cause pursuant to
Section 5(b) above, or Executive terminates this Agreement for Good Reason
pursuant to Section 5(c) above during the Employment Period, then Executive
shall only be entitled to receive, and Playa Resorts shall pay, in addition to
the items referenced in Section 6(a) above, the following:

(i)    An aggregate amount equal to his Base Salary at the rate in effect on his
last day of employment (the “Severance Payment”). The Severance Payment shall be
paid in twelve (12) equal monthly installments commencing after Executive’s
termination of employment, subject to all legally required payroll deductions
and withholdings. The twelve (12)-month period during which Severance Payments
shall be tendered is the “Severance Payment Period.”

(ii)    To help defray Executive’s costs of procuring health insurance coverage
(including COBRA), Playa Resorts shall pay Executive an additional monthly
amount of One Thousand Five Hundred Dollars ($1,500.00) (the “Additional
Amount”) with each Severance Payment installment during the Severance Payment
Period to be paid to Executive under Section 6(c)(i) above; provided, however,
that Executive shall promptly notify Playa Resorts if he becomes eligible to
obtain insurance coverage under another group insurance plan at which time
payment of the Additional Amount to Executive shall cease. In no event shall
payment of the Additional Amount to Executive extend beyond the Severance
Payment Period.

(iii)    A pro-rata share of any Discretionary Annual Bonus which Executive
otherwise would have been entitled under Section 4(b)(i) above for the calendar
year in which his employment terminates without Cause or for Good Reason, with
such discretionary amount determined by the Playa Board in good faith and
prorated based on the number of days Executive is employed in the year of
termination. Such pro-rated

 

5



--------------------------------------------------------------------------------

bonus shall be paid to Executive within sixty (60) days following the later of
the end of the calendar year in which such termination occurs and the date the
financial results of such year are accepted by the Playa Board (but in all
events within the year following the year of termination) and in no event shall
any discretionary amount be determined in a manner different than such amounts
are determined for still-employed senior executives of Playa Resorts.

(d)    Termination by Executive without Good Reason. If Executive terminates
this Agreement without Good Reason, Executive shall only be entitled to receive
the payments and benefits described in Section 6(a).

(e)    Termination upon Death or Disability

(i)    If Executive’s employment terminates in the event of his death,
Executive’s estate shall be entitled to receive (a) payment of any unpaid
portion of his Base Salary through the date of his death, (b) payment of any
fully vested but unpaid rights as required by the terms of any bonus or other
incentive pay plan or any other employee benefit plan or program of Playa
Resorts or the Playa Affiliates and (c) a pro-rata share of any Discretionary
Annual Bonus to which he otherwise would have been entitled under
Section 4(b)(i) above for the calendar year in which his death occurs at no less
than the target bonus percentage, paid at the time discretionary annual bonuses
are paid to still-employed executives of Playa Resorts. Further, Playa Resorts
shall pay the Additional Amount for a period of twelve (12) months following his
date of death. Executive’s estate shall not be entitled to receive any severance
pay or benefits or other amounts for termination due to his death other than as
provided in this Section 6(e)(i); and

(ii)    In the event Executive’s employment terminates due to his Disability, he
shall be entitled to receive his Base Salary through the date he is terminated
due to his Disability. Executive also shall be entitled to receive a pro-rata
share of any Discretionary Annual Bonus to which he otherwise would have been
entitled under Section 4(b)(i) above for the calendar year in which his
employment terminates due to his Disability, paid at the time discretionary
annual bonuses are paid to still-employed executives of Playa Resorts. Further,
Playa Resorts shall pay the Additional Amount for a period of twelve (12) months
following the date of termination of his employment; provided, however, that if
such insurance coverage becomes available under another group insurance plan
during the twelve (12)-month period, payment of the Additional Amount shall
cease. Executive shall receive no severance pay or benefits for termination due
to his Disability other than as provided in this Section 6(e)(ii).

(f)    Non-Renewal of Employment. If employment terminates based upon the
expiration of the Employment Term, then Executive shall only be entitled to
receive the items referenced in Section 6(a) above.

(g)    Termination following Change in Control. If a Change in Control (as
defined below) occurs during the Employment Period, the following provisions
shall apply:

(i)    Termination without Cause or for Good Reason. If Playa Resorts terminates
Executive’s employment without Cause or Executive terminates his employment for
Good Reason within two (2) years following a Change in Control, the termination
shall be treated as a termination pursuant to Section 6(c) above; provided,
however, that the Severance Payment shall be increased to one and one-half (1.5)
times Executive’s Base Salary.

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, a “Change in Control” means a (i) Change in
Ownership of Playa Hotel & Resorts, N.V. (“Playa”), (ii) Change in Ownership of
Assets of Playa, or (iii) a Change in Effective Control of Playa, as described
herein and construed in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

(A)    A “Change in Ownership of Playa” shall occur on the date that any Person
acquires, or Persons Acting as a Group acquire, ownership of the equity
interests of Playa that, together with the stock held by such Person or Group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the equity interests of Playa. However, if any Person is,
or Persons Acting as a Group are, considered to own more than fifty percent
(50%) of the total fair market value or total voting power of the equity
interests of Playa, the acquisition of additional stock by the same Person or
Persons Acting as a Group is not considered to cause a Change in Ownership of
Playa. An increase in the percentage of equity interests owned by any Person, or
Persons Acting as a Group, as a result of a transaction in which Playa acquires
its equity interests in exchange for property shall be treated as an acquisition
of equity interests.

(B)    A “Change in the Ownership of Assets of Playa” shall occur on the date
that any Person acquires, or Persons Acting as a Group acquire (or has or have
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such Person or Persons) assets from Playa that have a
total gross fair market value equal to or more than eighty-five percent (85%) of
the total gross fair market value of all of the assets of Playa immediately
before such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of Playa, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

(C)    A “Change in Effective Control of Playa” shall occur on the date more
than fifty percent (50%) of the members of the Playa Board are replaced during
any twelve (12)-month period by directors whose appointment or election is not
endorsed by a majority of the existing members of the Playa Board.

The following rules of construction apply in interpreting the definition of
Change in Control:

(A)    A “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than employee benefit plans sponsored or maintained by Playa and by
entities controlled by Playa or an underwriter of the equity interests of Playa
in a registered public offering.

(B)    Persons shall be considered to be “Persons Acting as a Group (or a
Group)” if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock or similar business transaction
with Playa. If a Person owns equity interests in both Playa and the other
corporation that enters into a merger, consolidation, purchase or acquisition of
stock or similar business transaction, such holder is considered to be acting as
a

 

7



--------------------------------------------------------------------------------

Group with other holders only with respect to the ownership in the entity giving
rise to the change and not with respect to the ownership interest in Playa.
Persons shall not be considered to be acting as a Group solely because they
purchase assets of the same entity at the same time or purchase or own stock of
the same corporation at the same time, or as a result of the same public
offering.

(C)    For purposes of this definition, fair market value shall be determined by
the Playa Board.

(D)    A Change in Control shall not include a transfer to a related person as
described in Code Section 409A.

(E)    For purposes of this definition, Code Section 318(a) applies to determine
ownership. Equity underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
For purposes of the preceding sentence, however, if a vested option is
exercisable for equity that is not substantially vested (as defined by Treasury
Regulation §§1.83-3(b) and (j)), the equity underlying the option is not treated
as owned by the individual who holds the option.

(F)    An initial public offering of Playa securities shall not constitute a
Change in Control under this Agreement.

(h)    Separation Agreement Required for Severance Payments. No post-employment
payments by Playa Resorts relating to termination of employment under the
provisions of Section 6(c), (d), (e), or (g) above shall commence until
Executive executes and delivers a Separation and General Release Agreement (the
“Separation Agreement”) in the form of attached Exhibit A in all material
respects and any applicable revocation period with respect to such release has
expired, all of which must occur by no later than the sixtieth (60th) day
following the termination of Executive’s employment.

(i)    Payments upon Separation. Notwithstanding any contrary payment provisions
of this Section 6, all payments in connection with a separation from service
under this Agreement shall be made as of the latest of the following dates:
(i) the sixtieth (60th) day following the termination of Executive’s employment
and his delivery without revocation of the executed Separation Agreement;
(ii) to the extent required under Section 11(b) below, the first business day
that is six (6) months following Executive’s separation from service; or
(iii) the payment date required under the terms of any deferred compensation
plan subject to the requirements of Code Section 409A. Amounts otherwise payable
prior to these dates shall be delayed pursuant to this provision. Executive
shall not retain the ability to elect the tax year of any payments under the
Separation Agreement and to the extent any payment could be made in one (1) of
two (2) tax years, such payment shall be made in the later tax year. All
payments under this Agreement shall be subject to all applicable federal, state,
and local tax withholding.

(j)    Cooperation. Following the Employment Period, Executive shall assist and
cooperate with Playa Resorts and the Playa Affiliates in the orderly transition
of work to others if so requested by Playa Resorts or the Playa Affiliates.
Executive shall cooperate with Playa Resorts and the Playa Affiliates and be
responsive to requests for information by any of them relating to their
respective business matters about which Executive may have information or
knowledge and reasonably assist Playa Resorts and the Playa Affiliates, as the
case may be,

 

8



--------------------------------------------------------------------------------

with any litigation, threatened litigation or arbitration proceeding relating to
Playa Resorts’ or any Playa Affiliate’s business as to which business Executive
had relevant knowledge, and Playa Resorts shall reimburse Executive for
reasonable costs, including attorneys’ fees and expenses, actually incurred by
Executive in connection with such assistance.

 

7.

Confidentiality

(a)    Definition of Proprietary Information. Executive acknowledges that he may
be furnished or may otherwise receive or have access to confidential information
which relates to Playa Resorts’ or a Playa Affiliate’s past, present or future
business activities, strategies, services or products, research and development;
financial analysis and data; improvements, inventions, processes, techniques,
designs or other technical data; profit margins and other financial information;
fee arrangements; terms and contents of leases, asset management agreements and
other contracts; tenant and vendor lists or other compilations for marketing or
development; confidential personnel and payroll information; or other
information regarding administrative, management, financial, marketing, leasing
or sales activities of Playa Resorts or any Playa Affiliates or of a third party
which provided proprietary information to either or both on a confidential
basis. All such information, including any materials or documents containing
such information, shall be considered by Playa Resorts, the Playa Affiliates,
and Executive as proprietary and confidential information of Playa Resorts and
the Playa Affiliates (the “Proprietary Information”).

(b)    Exclusions. Notwithstanding the foregoing, Proprietary Information shall
not include (i) information disseminated by Playa Resorts or Playa Affiliates on
a non-confidential basis to third parties in the ordinary course of business;
(ii) information in the public domain not as a result of a breach of any duty by
Executive or any other person; or (iii) information that Playa Resorts or Playa
Affiliates, as the case may be, does not consider confidential.

(c)    Obligations. Both during the Employment Period and after termination of
his employment for any reason, including expiration of the Employment Period
(the “Nondisclosure Restricted Period”), Executive shall preserve and protect
the confidentiality of the Proprietary Information and all physical forms
thereof, whether disclosed to him before this Agreement is signed or afterward.
In addition, Executive shall not (i) disclose or disseminate the Proprietary
Information to any third party, including employees of Playa Resorts or Playa
Affiliates without a legitimate business need to know; (ii) remove the
Proprietary Information from Playa Resorts’ or any of the Playa Affiliate’s
premises without a valid business purpose; or (iii) use the Proprietary
Information for his own benefit or for the benefit of any third party, in each
of the foregoing cases during the Nondisclosure Restricted Period.

(d)    Notice of Immunity under the Economic Espionage Act of 1996, as amended
by the Defend Trade Secrets Act of 2016 (“DTSA”)

(i)    Notwithstanding any other provision of this Agreement, Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for any disclosure of a trade secret that:

(A)    is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or

 

9



--------------------------------------------------------------------------------

(B)    is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

(ii)    Notwithstanding any other provision of this Agreement, if Executive
files a lawsuit for retaliation by Playa Resorts for reporting a suspected
violation of law, Executive may disclose the Playa Resorts’ trade secrets to
Executive’s attorney and use the trade secret information in the court
proceeding if Executive:

(A)    files any document containing the trade secret under seal; and

(B)    does not disclose the trade secret, except pursuant to court order.

(e)    Communications with Government Agencies. Nothing in this Agreement or any
other agreement between Playa Resorts and Executive or any policy of Playa
Resorts:

(i)    prohibits Executive from communicating with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Health and Safety Administration, the Securities and Exchange Commission, or any
other government agency (each a “Government Agency”) about a potential violation
of the law;

(ii)    limits Executive’s ability, without notice to or approval from Playa
Resorts:

 

  (A)

to file a charge or complaint with a Government Agency;

 

  (B)

to participate in an investigation or proceeding conducted by a Government
Agency; or

 

  (C)

to provide information or documents to a Government Agency in connection with an
investigation or proceeding.

(iii)    restricts Executive’s right to receive a reward or incentive for
information provided to a Government Agency.

(f)    Return of Proprietary Information. Executive acknowledges that all the
Proprietary Information pre-existing, used or generated during the course of his
employment by Playa Resorts is the property of Playa Resorts and the Playa
Affiliates, as the case may be, and Executive holds and uses such as a trustee
for Playa Resorts or the Playa Affiliates and subject to Playa Resorts’ and the
Playa Affiliates’ sole control. Executive shall deliver to Playa Resorts or the
Playa Affiliates, as applicable, all documents and other tangibles (including
diskettes and other storage media) containing the Proprietary Information (x) at
any time upon request by the Playa Resorts Board or the applicable Playa
Affiliate during his Employment Period and (y) immediately upon termination of
the Employment Period.

 

8.

Noncompetition

The following definitions shall apply for the purpose of this Section 8:

(i)    “Competing Business” shall mean (a) acting as an owner or a lessee of
hotels, convention facilities, conference centers or similar facilities;
(b) asset or operational management for hotels, convention facilities,
conference centers or similar

 

10



--------------------------------------------------------------------------------

facilities, or (c) any other business that Playa Resorts or Playa Affiliates
conducts or contemplates under such business plans as of the date of termination
of the Employment Period. Notwithstanding any provision to the contrary in this
Agreement, Competing Business shall exclude: Executive’s ownership of five
percent (5%) or less of the outstanding stock of any publicly traded corporation
or other entity; or of an equity interest in any other entity approved by the
Playa Resorts Board and listed on Exhibit B hereto; or Executive’s service on
the Board of Directors of any Playa Affiliate.

(ii)    “Customer” shall mean any hotel, conference center, lodging business, or
real estate investment trust with which Playa Resorts or Playa Affiliates has an
existing lease, sublease, or management contract.

(iii)    “Prospective Customer” shall mean any person or entity to whom
Executive or Playa Resorts or any of the Playa Affiliates sent or delivered a
written sales or servicing proposal, quote or contract, or with whom Executive
or Playa Resorts or any of the Playa Affiliates had business contact for the
purpose of developing that person or entity into a customer of Playa Resorts or
a Playa Affiliate.

(iv)    “Restricted Area” shall mean within Mexico, the Dominican Republic and
any other geographic area included in Playa Resorts’ and any Playa Affiliate’s
business plans during the Employment Period.

(v)    “Restricted Period” shall mean the Employment Period and a period of
twelve (12) months following the expiration, resignation, or termination of
Executive’s employment for any reason.

(vi)    “Solicit” shall mean to knowingly solicit, call upon, or initiate
communications or contacts with a person or entity for the purpose of developing
or continuing a business relationship.

(a)    Restriction on Competition. During the Restricted Period, Executive shall
not engage, directly or indirectly, either individually or through another
person or entity, whether as an owner, employee, consultant, partner, principal,
agent, representative, stockholder or otherwise, of, in, to or for any Competing
Business in the Restricted Area; provided, however, that Executive may own less
than five percent (5%) of the outstanding stock of any publicly traded
corporation that engages in a Competing Business

(b)    Non-Solicitation of Customers. During the Restricted Period, Executive
shall not Solicit, directly or indirectly, on his own behalf or on behalf of any
other person(s), any Customer or Prospective Customer of Playa Resorts or any of
the Playa Affiliates for any line of business that Playa Resorts or Playa
Affiliates conducts or plans to conduct as of the date of Executive’s
termination of employment for the purpose of conducting, marketing or providing
for a Competing Business.

(c)    Non-Solicitation of Employees. During the Restricted Period, Executive
shall not, directly or indirectly, Solicit or employ or cause any business,
other than an affiliate of Playa Resorts or Playa, to Solicit or employ any
person who is then or was at any time during the two (2)-year period prior to
Executive’s termination as an employee of Playa Resorts or any of the Playa
Affiliates and who is at the time of such employee’s separation from Playa
Resorts or Playa Affiliates, a director, vice president, senior vice president,
executive vice president or similar position of Playa Resorts or any of the
Playa Affiliates, except to the extent that such action is undertaken in the
ordinary course of hiring practices (e.g., an employment solicitation that is
transmitted generally to the public or in the industry, rather than one that is
targeted directly to any such Playa Resorts or Playa Affiliates’ employee).

 

11



--------------------------------------------------------------------------------

(d)    Acknowledgement. Executive acknowledges that he will acquire much
Proprietary Information concerning the past, present and future business of
Playa Resorts and the Playa Affiliates as the result of his employment with
Playa Resorts, as well as access to the relationships between Playa Resorts, and
the Playa Affiliates and their respective clients and employees. Executive
further acknowledges that the business of Playa Resorts and the Playa Affiliates
is very competitive and that competition by him in that business during the
Employment Period and the Restricted Period would severely injure Playa Resorts
and the Playa Affiliates, as the case may. Executive understands that the
restrictions contained in this Section 8 are reasonable and are required for
Playa Resorts’ and the Playa Affiliates’ legitimate protection, and do not
unduly limit his ability to earn a livelihood.

(e)    Severability. If any court determines that any provision of this
Section 8 is invalid or unenforceable, the remainder of this Section 8 shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. In addition, if any court or arbitrator construes any portion
of this Section 8 to be unenforceable because of the duration of such provision
or the area covered thereby, such court shall have the power to reduce the
duration or area of such provision and, in its reduced form, such provision
shall then be enforceable and shall be enforced. This Section 8, as so amended,
shall be valid and binding as though any invalid or unenforceable provision had
not been included herein.

(f)    Breach of Restrictive Covenants. Notwithstanding any arbitration
provisions contained in this Agreement, Playa Resorts and the Playa Affiliates
shall have the right and remedy to have the provisions of this Section 8
specifically enforced by a court of competent jurisdiction without any
requirement to first seek a remedy through arbitration, including by temporary
or permanent injunction, it being acknowledged and agreed that any such
violation may cause irreparable injury to the Company and that money damages
will not provide an adequate remedy to Playa Resorts. The Company shall also
have the right to seek damages for any breach of this Section 8.

(g)    Successors and Assigns. Playa Resorts and its successors and assigns may
enforce these restrictive covenants.

 

9.

Executive Representations

Executive represents and warrants to Playa Resorts that he is aware of the
essential functions of his position set forth in Section 2 above, and that he is
able to perform all of the essential functions of CFO with or without a
reasonable accommodation under the law. Further, except as otherwise identified
in this Agreement, Executive is not now under any obligation of a contractual or
other nature to any person, business or other entity which is inconsistent or in
conflict with this Agreement or which would prevent him from performing his
obligations under this Agreement.

 

10.

Arbitration

(a)    Jury Trial Waiver, Arbitration. ALL ISSUES, MATTERS AND DISPUTES BETWEEN
THE PARTIES REGARDING THE PARTIES’ EMPLOYMENT RELATIONSHIP OR TERMINATION OF
THAT RELATIONSHIP, INCLUDING THIS AGREEMENT OR ANY

 

12



--------------------------------------------------------------------------------

BREACH OF THIS AGREEMENT, SHALL BE SUBMITTED TO AND DECIDED BY BINDING
ARBITRATION IN FAIRFAX, VA. Executive agrees, on behalf of Executive and his
agents or assigns that, except as otherwise provided in this paragraph, all
potentially litigable claims or controversies arising out of this Agreement,
Executive’s employment with Playa Resorts, or the termination of that
employment, shall be submitted to final and binding arbitration pursuant to the
Federal Arbitration Act. Said arbitration will be conducted before a mutually
acceptable arbitrator with JAMS under JAMS’ Commercial Arbitration Rules and
Mediation Procedures. If the Parties cannot agree upon an arbitrator, the claim
or controversy shall be arbitrated by a single arbitrator selected in accordance
with the applicable JAMS’ rules. This Agreement to arbitrate covers all
grievances, disputes, claims, or causes of action that otherwise could be
brought in a federal, state, or local court or agency under applicable federal,
state, or local laws, arising out of or relating to Executive’s employment with
Playa Resorts and the termination thereof, including claims Executive may have
against Playa Resorts or against its officers, directors, supervisors, managers,
employees, or agents in their capacity as such or otherwise, or that Playa
Resorts may have against Executive. The claims covered by this Agreement
include, but are not limited to, claims for breach of any contract or covenant
(express or implied), tort claims, claims for wages, or other compensation due,
claims for wrongful termination (constructive or actual), claims for whistle
blowing, claims for discrimination or harassment (including, but not limited to,
harassment or discrimination based on race, age, color, sex, gender, national
origin, alienage or citizenship status, creed, religion, marital status,
partnership status, military status, predisposing genetic characteristics,
medical condition, psychological condition, mental condition, criminal
accusations and convictions, disability, sexual orientation, or any other trait
or characteristic protected by federal, state, or local law), and claims for
violation of any federal, state, local, or other governmental law, statute,
regulation, or ordinance. Neither Playa Resorts nor the Executive may pursue or
participate in any claim against the other (i) as a class action or collective
action; (ii) in a representative capacity on behalf of other persons or entities
who are claimed to be similarly situated; (iii) in the capacity of a class
member in any action, proceeding or arbitration against any party to this
agreement; or (iv) absent the written consent of all parties, on a consolidated
basis. Arbitration shall be brought solely on an individual basis and not on a
class, group, collective, or representative basis, and the arbitrator in any
arbitration under this Agreement has no power or authority to conduct the
arbitration as a class or collective action or in a representative capacity. The
arbitrator has the authority to award any type of relief or damages that could
otherwise be awarded by a judge or jury to the Executive or Playa Resorts in
their individual capacities. The arbitrator shall not, however, modify or
disregard any provision of this Agreement. ARBITRATION AS PROVIDED IN THIS
AGREEMENT SHALL BE THE EXCLUSIVE AND BINDING REMEDY AND WILL BE USED INSTEAD OF
ANY COURT ACTION OR JURY TRIAL, WHICH IS HEREBY EXPRESSLY WAIVED; PROVIDED,
HOWEVER, THAT THIS PROVISION TO ARBITRATE SHALL NOT APPLY TO ANY CLAIM FOR
BREACH OF THE RESTRICTIVE COVENANTS, AS SET FORTH ABOVE IN SECTIONS 7 AND 8,
INCLUDING ANY REQUEST FOR INJUNCTIVE RELIEF TO ENFORCE COMPLIANCE WITH THE TERMS
OF SECTIONS 7 AND 8. EITHER PARTY MUST PROCEED EXCLUSIVELY IN COURT TO ENFORCE
THE REQUIREMENTS OF SECTIONS 7 AND 8. Each Party shall be responsible for its or
his own costs incurred in such arbitration and in enforcing any arbitration
award, including attorneys’ fees and expenses. The Executive hereby consents to
personal jurisdiction and exclusive venue in the United States District Court
for the Eastern District of Virginia, if such Court can exercise jurisdiction
over the matter for any action brought by Playa Resorts seeking injunctive
relief. In the event the foregoing Court lacks jurisdiction, the Executive
consents to personal jurisdiction and exclusive venue in the courts of Fairfax
County, Virginia. ALL CLAIMS CONCERNING THIS AGREEMENT FOR INJUNCTIVE RELIEF
SHALL BE TRIED BY A JUDGE IN A NON-JURY TRIAL.

 

13



--------------------------------------------------------------------------------

11.

Miscellaneous

(a)    Parachute Payments. In the event that (i) any severance payment,
insurance benefits, accelerated vesting, pro-rated bonus or other benefit
payable to Executive shall constitute a “parachute payment” within the meaning
of Code Section 280G (“Parachute Payment”) and be subject to the excise tax
imposed by Code Section 4999 (the “Excise Tax”), and (ii) if the payments to
Executive were reduced to the minimum extent necessary so that such payments did
not constitute Parachute Payments, the net benefits retained by Executive after
the deduction of any federal, state or local income taxes would be greater than
the net benefits retained by Executive if there was no such reduction after the
deduction of Excise Tax and any federal, state or local income taxes, then such
payments shall be so reduced. Such reduction shall be accomplished in any manner
deemed appropriate by Playa Resorts after consultation with Executive. For
purposes of making the foregoing determination: (1) Parachute Payments provided
under arrangements with Executive other than this Agreement, if any, shall be
taken into account in determining the total amount of Parachute Payments
received by Executive so that the amount of Parachute Payments that are
attributable to provisions of this Agreement is maximized; and (2) Executive
shall be deemed to pay federal, state and local income taxes at the highest
marginal rate of taxation for Executive’s taxable year in which the Parachute
Payments are includable in Executive’s income for purposes of federal, state and
local income taxation. The determination of whether the Excise Tax is payable,
and the amount of any reduction necessary to make the Excise Tax not payable, as
well as whether such a reduction would result in greater after-tax benefits to
Executive, shall be made in writing in good faith by a nationally-recognized
independent certified public accounting firm approved by Playa Resorts and
Executive, such approval not to be unreasonably withheld (the “Accounting
Firm”). For purposes of making the calculations required by this Section 11(a),
to the extent not otherwise specified herein, reasonable assumptions and
approximations may be made with respect to applicable taxes and reasonable, good
faith interpretations of the Code may be relied upon. Playa Resorts and
Executive shall furnish such information and documents as may be reasonably
requested in connection with the performance of the calculations under this
Section 11(a). Playa Resorts shall bear all costs incurred in connection with
the performance of the calculations contemplated by this Section 11(a).

(b)    Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, in-kind benefits and reimbursements provided under this Agreement
shall be provided in accordance with the requirements of Treasury Regulation
Section 1.409A-3(i)(1)(iv), such that any in-kind benefits and reimbursements
provided under this Agreement during any calendar year shall not affect in-kind
benefits or reimbursements to be provided in any other calendar year, other than
an arrangement providing for the reimbursement of medical expenses referred to
in Code Section 105(b), and any in-kind benefits and reimbursements shall not be
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Executive and, if timely submitted, reimbursement payments shall be
promptly made to Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred.

Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, amounts payable to Executive pursuant to the
severance pay provisions of Section 6 above and the parachute payment provisions
of Section 11(a) above are intended to be exempt from treatment as nonqualified
deferred compensation under

 

14



--------------------------------------------------------------------------------

Code Section 409A to the maximum extent permitted by the Code and applicable
Treasury Regulations, including exemptions under Treasury Regulation
Section 1.409A-1(b)(9) (separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (short-term deferrals). If Executive is treated as a
“specified employee” (as determined by the Playa Resorts in its discretion in
accordance with applicable regulations under Code Section 409A) at the time of
his separation from service (within the meaning of Code Section 409A) from Playa
Resorts and each employer treated as a single employer with Playa Resorts under
Code Section 414(b) or (c) (provided that in applying such Sections and in
accordance with the rules of Treasury Regulations Section 1.409A-1(h)(3), the
language “at least 50 percent” shall be used instead of “at least 80 percent”)
and if any amounts of nonqualified deferred compensation (within the meaning of
Code Section 409A) are payable under this Agreement by reason of Executive’s
separation from service, then payment of the amounts so treated as nonqualified
deferred compensation which would otherwise be payable during the six (6)-month
period following Executive’s separation from service shall be delayed until the
earlier of (i) the first business day which is at least six (6) months and one
(1) day following the date of such separation from service, (ii) the death of
Executive, or (iii) such earlier date on which payment is permitted under Code
Section 409A(a)(2)(B), and such payment shall be increased for delayed payment
based on a crediting rate of the applicable federal short-term rate under Code
Section 1274(d) (as determined on the date(s) payment(s) would have otherwise
been made) from the date payment(s) would have otherwise been made without
regard to this provision and the date payment is actually made. Any series of
payments due under this Agreement, other than a payment which is a life annuity,
shall for all purposes of Code Section 409A be treated as a series of separate
payments and not as a single payment. If any amount otherwise payable under this
Agreement by reason of a termination of employment from Playa Resorts is treated
as nonqualified deferred compensation (within the meaning of Code Section 409A),
then instead of making such payment upon occurrence of the termination of
employment, such payment shall be made at such time as Executive has a
separation from service (within the meaning of Code Section 409A) from Playa
Resorts and each employer treated as a single employer with Playa Resorts, as
determined above.

(c)    Notices. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective (i) upon personal delivery, (ii) upon
deposit with the United States Postal Service, by registered or certified mail,
postage prepaid or (iii) in the case of email transmission or delivery by
nationally recognized overnight deliver service, when received, addressed as
follows:

 

  (i)

If to Playa Resorts, to:

Playa Resorts Management, LLC

3950 University Drive

Suite 301

Fairfax, Virginia 22030

Attention: General Counsel

Fax No. 571-529-6091

Email:                             

 

  (ii)

If to Executive, to:

Ryan Hymel

Address on File

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

 

15



--------------------------------------------------------------------------------

(d)    Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine, or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

(e)    Entire Agreement. This Agreement and Section 7 of the Prior Employment
Agreement constitute the entire agreement between the Parties and supersedes all
prior agreements and understandings, whether written or oral, relating to the
subject matter of this Agreement. With the exception of Section 7, the Prior
Employment Agreement is declared null and void as of the Effective Date.

(f)    Amendment. This Agreement may be amended or modified only after approval
by the Playa Resorts Board and by a written instrument executed by both Playa
Resorts and Executive.

(g)    Governing Law. This Agreement shall be construed, interpreted, and
enforced in accordance with the laws of the Commonwealth of Virginia, without
regard to its conflicts of laws principles.

(h)    Successors and Assigns; Change in Control. This Agreement shall be
binding upon and inure to the benefit of both parties and each of its successors
and assigns, including any entity with which or into which Playa Resorts may be
merged or which may succeed to its assets or business or any entity to which
Playa Resorts may assign its rights and obligations under this Agreement;
provided, however, that the obligations of Executive are personal and shall not
be assigned or delegated by him.

(i)    Waiver. No delays or omission by Playa Resorts or Executive in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by Playa Resorts or Executive on any one
(1) occasion shall be effective only in that instance and shall not be construed
as a bar or waiver of any right on any other occasion.

(j)    Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(k)    Severability. In case any provision of this Agreement shall be held by a
court or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

(l)    Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one (1) and the same instrument.

(m)    Survival. The provisions of Sections 7 through 11 of this Agreement shall
survive any termination of Executive’s employment.

 

16



--------------------------------------------------------------------------------

12.

Approvals

The effectiveness of this Agreement is subject to the approval of the Playa
Board. Delivery of this Agreement executed by Playa Resorts to Executive shall
be deemed conclusive evidence of such approval and upon such approval this
Agreement shall be deemed effective as of the Effective Date.

 

13.

No Other Employment or Compensation

Executive (x) represents and warrants to Playa Resorts and the other Playa
Affiliates that, and (y) agrees that during the Employment Period, (a) he is not
and shall not be a party to any employment agreement or directly or indirectly
involved in any employment or consulting arrangement or relationship with Playa
Resorts or any other Playa Affiliate, except for this Agreement and as expressly
permitted hereunder, and (b) he is not and shall not be directly or indirectly
receiving any compensation, fees or payments of any other kind in exchange for
any employment, consulting or other services provided to Playa Resorts or any
other Playa Affiliate, except as provided under this Agreement and as expressly
permitted hereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Agreement
Date.

 

EXECUTIVE:     PLAYA RESORTS MANAGEMENT, LLC     /s/ Ryan
Hymel                                                              By:   /s/
Bruce D. Wardinski     Ryan Hymel            Bruce D. Wardinski            Its
Authorized Representative

 

17



--------------------------------------------------------------------------------

Sample Separation Agreement

This Separation Agreement (“Agreement”) is entered as of
________________________, between _______________________ (hereinafter referred
to as “Executive”) and Playa Resorts Management, LLC, a Delaware limited
liability company and Playa Hotel & Resorts, B.V., a Dutch Company, (hereinafter
collectively referred to as the “Company”). Executive and Company collectively
are referred to as the “Parties,” and individually are referred to as a “Party.”

RECITALS

WHEREAS, Executive was employed by Company pursuant to the terms of employment
agreement dated ________________, 2018 (the “Employment Agreement”); and

WHEREAS, Executive’s employment has terminated effective _____________ pursuant
to Section _______ of the Employment Agreement; and

WHEREAS, Executive is entitled to certain post-termination payments contingent
upon his execution of this Agreement; and

NOW, THEREFORE, in consideration of the promises, the performance of the
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

1.    Adoption of Recitals. The Parties hereto adopt the above recitals as being
true and correct, and they are incorporated herein as material parts of this
Agreement.

2.    Severance Benefits.

a.    Provided that Executive signs and returns this Agreement to the Company
without revoking it, and complies with the material terms of this Agreement, the
Company will provide the following Severance Benefits:
_______________________________ pursuant to Section 6__ of the Employment
Agreement.

b.    Payments upon Separation. All payments in connection with a separation
from service under this Agreement shall be made as of the latest of the
following dates: (i) the sixtieth (60th) day following the termination of
Executive’s employment and his delivery without revocation of the executed
Agreement; (ii) to the extent required under Section 11(a) of the Employment
Agreement, the first business day that is six (6) months following Executive’s
separation from service; or (iii) the payment date required under the terms of
any deferred compensation plan subject to the requirements of the Internal
Revenue Code (“Code”) Section 409A. Amounts otherwise payable prior to these
dates shall be delayed pursuant to this provision. Executive shall not retain
the ability to elect the tax year of any payments under this Agreement and to
the extent any payment could be made in one (1) of two (2) tax years, such
payment shall be made in the later tax year. All payments under this Agreement
shall be subject to all applicable federal, state and local tax withholding.

 

18



--------------------------------------------------------------------------------

c.    Section 409A Compliance. This Agreement is intended to comply, to the
extent applicable, with the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) and shall, to the extent practicable,
be construed in accordance with such section. For purposes of this Agreement,
each amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A will not be
treated as deferred compensation unless applicable law requires otherwise. The
Company makes no representations or warranties that the payments provided under
the Agreement or any other agreement comply with, or are exempt from,
Section 409A, and in no event shall the Company be liable for any portion of any
taxes, penalties, interest, or other expenses that may be incurred by Executive
on account of Section 409A.

3.    Release. In consideration of the Severance Benefits, Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
Playa Resorts Management, LLC, Playa Hotel & Resorts, B.V., Playa Management
USA, LLC, and their related affiliates, subsidiaries, parents, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, Executives, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that Executive ever had or now has against any or all of the Released
Parties, including, but not limited to, any and all claims arising out of or
relating to Executive’s employment with and/or separation from the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act of 1990, the Age Discrimination
in Employment Act, the Genetic Information Nondiscrimination Act of 2008, the
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act, Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002,
the Rehabilitation Act of 1973, Executive Order 11246, Executive Order 11141,
the Fair Credit Reporting Act, Sections 1981 and 1983 of the Civil Rights Act of
1866, Sections 1981 through 1988 of Title 42 of the United States Code, as
amended, the Immigration Reform and Control Act, the Equal Pay Act, any local,
state, federal or foreign whistleblower statute, regulation, ordinance or law,
including the Florida Whistleblower Act of 1986 and 1991, the Fair Labor
Standards Act, the Consolidated Omnibus Reconciliation Act, the Occupational
Safety and Health Act, the Fair Credit Reporting Act, the Older Workers’
Benefits Protection Act, and the Executive Retirement Income Security Act of
1974, the Florida Civil Rights Act, the Virginia Human Rights Act, the
Virginians with Disabilities Act, the Virginia Equal Pay Act, the Virginia
Genetic Testing Law, the Virginia Occupational Safety and Health Act, the
Virginia Minimum Wage Act, the Virginia Payment of Wage Law, the Virginia Right
to Work Law, all as amended; any foreign, federal, state and/or local law,
statute, regulation or ordinance prohibiting discrimination, retaliation and/or
harassment or governing wage or commission payment claims; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, and any claim or damage arising out of Executive’s
employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above. Executive understands that, by
releasing all of Executive’s legally waivable claims, known or unknown, against
the Released Parties, Executive is releasing all of Executive’s rights to bring
any claims against any of them based on any actions, decisions or events
occurring through the date Executive signs this Agreement including the terms
and conditions of Executive’s employment and the termination of Executive’s
employment.

 

19



--------------------------------------------------------------------------------

Nothing in this Agreement shall be construed to prohibit Executive from
contacting, filing a charge or participating in any proceeding or investigation
by the U.S. Equal Employment Opportunity Commission (“EEOC”), the Department of
Labor (“DOL”), the National Labor Relations Board (“NLRB”), the Securities and
Exchange Commission (“SEC”) or other government agency (collectively “Government
Agencies”). Notwithstanding the foregoing, Executive agrees to waive any right
to recover monetary damages in any charge, complaint, or lawsuit filed by
Executive or on Executive’s behalf, with the exception of any award by the SEC.

4.    Continuing Obligations. Executive acknowledges and reaffirms Executive’s
obligation to keep confidential and not to disclose any and all non-public
information concerning the Company that Executive acquired during the course of
Executive’s employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business affairs, business
prospects, and financial condition. Executive further acknowledges and reaffirms
Executive’s obligations set forth in the Sections 7 and 8 of the Employment
Agreement, which remain in full force and effect.

5.    Notice of Immunity under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”).

 

      a.

Notwithstanding any other provision of this Agreement, Executive shall not be
held criminally or civilly liable under any federal or state trade secret law
for any disclosure of a trade secret that: (A) is made: (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.

 

      b.

Notwithstanding any other provision of this Agreement, if Executive files a
lawsuit for retaliation by Playa Resorts for reporting a suspected violation of
law, Executive may disclose the Playa Resorts’ trade secrets to Executive’s
attorney and use the trade secret information in the court proceeding if
Executive: (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

6.    Cooperation. Following Executive’s termination or resignation, Executive
shall assist and cooperate with the Company in the orderly transition of work to
others if so requested by the Company. Executive shall cooperate with the
Company and be responsive to requests for information relating to business
matters about which Executive may have information or knowledge and reasonably
assist the Company, as the case may be, with any litigation, threatened
litigation or arbitration proceeding relating to the Company’s business as to
which business Executive had relevant knowledge, and the Company shall reimburse
Executive for reasonable costs, including attorneys’ fees and expenses, actually
incurred by Executive in connection with such assistance.

7.    Non-disparagement. Executive understands and agrees that as a condition
for the consideration herein described, Executive shall not make any false,
disparaging or

 

20



--------------------------------------------------------------------------------

derogatory statements to any person or entity, including any media outlet,
regarding the Company or any of its affiliates, subsidiaries, directors,
officers, Executives, agents or representatives or about the Company’s or its
subsidiaries’ business affairs and/or financial condition. Executive understands
and agrees that Executive’s commitment not to defame, disparage, or impugn
Company’s reputation constitutes a willing and voluntary waiver of Executive’s
rights under the First Amendment of the United States Constitution and other
laws. However, these non-disparagement obligations, do not limit Executive’s
ability to truthfully communicate with the EEOC, DOL, NLRB, SEC, and comparable
state or local agencies or departments whether such communication is initiated
by Executive or in response to the government.

8.    Communications with Government Agencies. Nothing in this Agreement or any
other agreement between Playa Resorts and Executive or any policy of Playa
Management:

a.    prohibits Executive from communicating with Government Agencies about a
potential violation of the law;

b.    limits Executive’s ability, without notice to or approval from Playa
Resorts: (i) to file a charge or complaint with a Government Agency; (ii) to
participate in an investigation or proceeding conducted by a Government Agency;
or (iii) to provide information or documents to a Government Agency in
connection with an investigation or proceeding; or

c.    restricts Executive’s right to receive a reward or incentive for
information provided to a Government Agency.

9.    Amendment and Waiver. This Agreement shall be binding upon the Parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
Parties hereto. This Agreement is binding upon and shall inure to the benefit of
the Parties and their respective agents, assigns, heirs, executors, successors
and administrators. No delay or omission by the Company or Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

10.    Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

11.    Nature of Agreement. Executive understands and agrees that this Agreement
is a separation agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

12.    Acknowledgments. Executive acknowledges that Executive has been given at
least 21 days to consider this Agreement, and that the Company advised Executive
to consult with an attorney of Executive’s own choosing prior to signing this
Agreement. Executive understands that Executive may revoke this Agreement for a
period of seven (7) days after Executive signs this Agreement by notifying the
Company’s General Counsel, in writing, and the Agreement shall not be effective
or enforceable until the expiration of the Revocation Period. Executive
understands and agrees that by entering into this Agreement, Executive is
waiving any and all rights or claims Executive might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that Executive has received consideration beyond that to
which Executive was previously entitled.

 

21



--------------------------------------------------------------------------------

13.    Tax Provision. In connection with the separation benefits to be provided
to Executive pursuant to the Employment Agreement, the Company shall withhold
and remit to the tax authorities the amounts required under applicable law, and
Executive shall be responsible for any and all applicable taxes with respect to
such payments under applicable law. Executive acknowledges that Executive is not
relying upon the advice or representation of the Company with respect to the tax
treatment of any of the payments set forth in the Employment Agreement.

14.    Voluntary Assent. Executive affirms that no other promises or agreements
of any kind have been made to or with Executive by any person or entity
whatsoever to cause Executive to sign this Agreement, and that Executive fully
understands the meaning and intent of this Agreement. Executive states and
represents that Executive had an opportunity to fully discuss and review the
terms of this Agreement with an attorney. Executive further states and
represents that Executive has carefully read this Agreement, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof and signs Executive’s name of Executive’s own free act.

15.    Entire Agreement. This Agreement and Sections 7 through 12 of the
Employment Agreement, which survive termination of Executive’s employment with
the Company, contain and constitute the entire understanding and agreement
between Executive and the Company and supersede and cancel any other previous
oral and written negotiations, agreements, and commitments between the Parties.

16.    Jury Trial Waiver, Arbitration. ALL ISSUES, MATTERS AND DISPUTES BETWEEN
THE PARTIES REGARDING THE PARTIES’ EMPLOYMENT RELATIONSHIP OR TERMINATION OF
THAT RELATIONSHIP, INCLUDING THIS AGREEMENT OR ANY BREACH OF THIS AGREEMENT,
SHALL BE SUBMITTED TO AND DECIDED BY BINDING ARBITRATION IN FAIRFAX, VA.
Executive agrees, on behalf of Executive and his agents or assigns that, except
as otherwise provided in this paragraph, all potentially litigable claims or
controversies arising out of this Agreement, Executive’s employment with Playa
Resorts or the Playa Appointments, or the termination of that employment or the
Playa Appointments, shall be submitted to final and binding arbitration pursuant
to the Federal Arbitration Act. Said arbitration will be conducted before a
mutually acceptable arbitrator with JAMS and in accordance with JAMS’ Commercial
Arbitration Rules and Mediation Procedures. If the Parties cannot agree upon an
arbitrator, the claim or controversy shall be arbitrated by a single arbitrator
selected in accordance with the applicable JAMS’ rules. This Agreement to
arbitrate covers all grievances, disputes, claims, or causes of action that
otherwise could be brought in a federal, state, or local court or agency under
applicable federal, state, or local laws, arising out of or relating to
Executive’s employment with Playa Resorts and the termination thereof, including
claims Executive may have against Playa Resorts or against its officers,
directors, supervisors, managers, employees, or agents in their capacity as such
or otherwise, or that Playa Resorts may have against Executive. The claims
covered by this Agreement include, but are not limited to, claims for breach of
any contract or covenant (express or implied), tort claims, claims for wages, or
other compensation due, claims for wrongful termination (constructive or
actual), claims for whistle blowing, claims for discrimination or harassment
(including, but not limited to, harassment or discrimination based on race, age,
color, sex, gender, national origin, alienage or citizenship status, creed,
religion, marital status, partnership status, military status, predisposing
genetic characteristics, medical condition, psychological condition, mental
condition, criminal

 

22



--------------------------------------------------------------------------------

accusations and convictions, disability, sexual orientation, or any other trait
or characteristic protected by federal, state, or local law), and claims for
violation of any federal, state, local, or other governmental law, statute,
regulation, or ordinance. Neither Playa Resorts nor Executive may pursue or
participate in any claim against the other (i) as a class action or collective
action; (ii) in a representative capacity on behalf of other persons or entities
who are claimed to be similarly situated; (iii) in the capacity of a class
member in any action, proceeding or arbitration against any party to this
agreement; or (iv) absent the written consent of all parties, on a consolidated
basis. Arbitration shall be brought solely on an individual basis and not on a
class, group, collective, or representative basis, and the arbitrator in any
arbitration under this Agreement has no power or authority to conduct the
arbitration as a class or collective action or in a representative capacity. The
arbitrator has the authority to award any type of relief or damages that could
otherwise be awarded by a judge or jury to the Executive or Playa Resorts in
their individual capacities. The arbitrator shall not, however, modify or
disregard any provision of this Agreement. ARBITRATION AS PROVIDED IN THIS
AGREEMENT SHALL BE THE EXCLUSIVE AND BINDING REMEDY AND WILL BE USED INSTEAD OF
ANY COURT ACTION OR JURY TRIAL, WHICH IS HEREBY EXPRESSLY WAIVED; PROVIDED,
HOWEVER, THAT THIS PROVISION TO ARBITRATE SHALL NOT APPLY TO ANY CLAIM FOR
BREACH OF THE RESTRICTIVE COVENANTS, SET FORTH ABOVE IN SECTIONS 7 AND 8 OF THE
EMPLOYMENT AGREEMENT, INCLUDING ANY REQUEST FOR INJUNCTIVE RELIEF TO ENFORCE
COMPLIANCE WITH THE TERMS OF SECTIONS 7 AND 8 OF THE EMPLOYMENT AGREEMENT.
EITHER PARTY MUST PROCEED EXCLUSIVELY IN COURT TO ENFORCE THE REQUIREMENTS OF
SECTIONS 7 AND 8 OF THE EMPLOYMENT AGREEMENT. Each Party shall be responsible
for its or his own costs incurred in such arbitration and in enforcing any
arbitration award, including attorneys’ fees and expenses. Executive hereby
consents to personal jurisdiction and exclusive venue in the United States
District Court for the Eastern District of Virginia, if such Court can exercise
jurisdiction over the matter for any action brought by Playa Resorts seeking
injunctive relief. In the event the foregoing Court lacks jurisdiction, the
Executive consents to personal jurisdiction and exclusive venue in the courts of
Fairfax County, Virginia. ALL CLAIMS CONCERNING THIS AGREEMENT FOR INJUNCTIVE
RELIEF SHALL BE TRIED BY A JUDGE IN A NON-JURY TRIAL.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Agreement
Date.

 

EXECUTIVE     PLAYA RESORTS MANAGEMENT, LLC
________________________________________     By:                Alexander
Stadlin            Its Authorized Representative           By:          
     ____________________             Its Authorized Representative

 

23